Case 5:20-cv-00426-JSM-PRL Document 1 Filed 09/08/20 Page 1 of 6 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION
DAVID VREEKEN, )
Plaintiff,
v. 5 Civil Action No.:S*20-Cv-YQ6.o¢ .20 PAL
FLORIDA BELLS, LLC, |
Defendant. )

 

COMPLAINT
COMES NOW the Plaintiff, DAVID VREEKEN, (“PLAINTIFF”), and files this
Complaint against Defendant, FLORIDA BELLS, LLC. (“DEFENDANT”) respectfully stating
unto the Court the following:
GENERAL ALLEGATIONS
1. This is a cause of action to recover damages, attorney fees, and other relief from
DEFENDANT for breach of contract and violations of 42 U.S.C. §§ 12101, et seg. and
the Florida Civil Rights Act (““FCRA”).
2. At all material times, PLAINTIFF was a citizen and resident of Bradford County,
Florida.
3. At all material times, DEFENDANT was a Delaware corporation that operated fast

food stores in Marion County, Florida, which is where PLAINTIFF worked at all

material times.

Cl Hd 8- daS blic
qauas

 

.?
&
Case 5:20-cv-00426-JSM-PRL Document1 Filed 09/08/20 Page 2 of 6 PagelD 2

10.

11.

12.

BACKGROUND
In or around August 2018, DEFENDANT hired PLAINTIFF to work as a general
manager at its store in Ocala, Florida.
At all relevant times, DEFENDANT acted through its officers, agents, servants and
employees.
Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331.
At all relevant times, PLAINTIFF was qualified for every position he held with
DEFENDANT.
In 2019, PLAINTIFF injured his back while trying to move a truck that was stuck in
mud.
As a result of the injury, PLAINTIFF suffered severe back pain which he tried to
manage through medication. In March 2019, PLAINTIFF met with a surgeon who told
PLAINTIFF he needed immediate surgery to fix three herniated discs and PLAINTIFF
informed DEFENDANT by telling his Area Coach, Thomas Davis, on March 31, 2019.
PLAINTIFF requested and was provided with time off to have the surgery and a week
to recover from the surgery.
When PLAINTIFF attempted to return to work, his Area Coach gave him conflicting
information about how to accomplish that including telling him that he did and did not
need a doctor’s note to return and that DEFENDANT’S Human Resources Department
would and would not need to be involved in his return to work.
PLAINTIFF’S physician’s office e-mailed a notice to DEFENDANT that PLAINTIFF
was able to return to work with restrictions that included a five-pound lifting restriction

and no bending or stooping.
Case 5:20-cv-00426-JSM-PRL Document 1 Filed 09/08/20 Page 3 of 6 PagelD 3

13. Three days after PLAINTIFF provided the doctor’s note allowing him to return to
work, DEFENDANT terminated PLAINTIFF.

/

COUNT I
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

14. | The General Allegations and Background above are hereby incorporated by reference
as though fully set forth herein.
15. | PLAINTIFF had a disability and/or DEFENDANT regarded PLAINTIFF as disabled.
16. | PLAINTIFF was qualified to work as a general manager and could have performed his
job with reasonable accommodations, namely being assisted with lifting items that
weighed over five pounds and being provided help if stooping or bending was required.
17. Rather than accommodate him, DEFENDANT terminated PLAINTIFF and this
decision was motivated at least in part by PLAINTIFF’S disability and/or perceived
disability and DEFENDANT?’S intent to not accommodate PLAINTIFF.
18. Asaresult, PLAINTIFF has suffered embarrassment and humiliation.
WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully
prays the Court that PLAINTIFF will recover nominal damages, backpay, front pay, benefits and
other economic relief, pre- and post-judgment interest, damages for emotional pain and suffering,
attorney fees and costs of litigation, reinstatement to his former position, punitive damages, and
other relief by reason of DEFENDANT’S violations of the ADA; for a trial by jury on all issues
so triable; and, for such other and further relief as the Court may deem just and proper.

COUNT Il
VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

19. The General Allegations and Background above are hereby incorporated by reference

as though fully set forth herein.
Case 5:20-cv-00426-JSM-PRL Document1 Filed 09/08/20 Page 4 of 6 PagelD 4

20.

21.

22.

23.

At all relevant times, PLAINTIFF was a qualified worker with a disability.

Upon information and belief, DEFENDANT terminated PLAINTIFF because of
PLAINTIFF’S disability and/or perceived disability, or to prevent having to provide
PLAINTIFF with a reasonable accommodation.

Upon information and belief, the reason for PLAINTIFF’S termination was his disability
and/or perceived disability, or at the very least, these were a motivating factor in the
decision to terminate PLAINTIFF.

As aresult, PLAINTIFF has suffered embarrassment and humiliation.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, backpay, front pay, benefits and

other economic relief, punitive damages, pre- and post-judgment interest, damages for his

emotional pain and suffering, attorney fees and costs of litigation, reinstatement to his former

position, punitive damages, and other relief by reason of DEFENDANT’S violations of the FCRA;

for a trial by jury on all issues so triable; and, for such other and further relief as the Court may

deem just and proper.

24.

25.

26.

COUNT Ill
BREACH OF CONTRACT

The General Allegations and Background above are hereby incorporated by reference
as though fully set forth herein.
PLAINTIFF and DEFENDANT entered into an agreement pursuant to which,

PLAINTIFF was to earn a salary and receive monthly performance-based bonuses in

exchange for working for DEFENDANT as a general manager.

PLAINTIFF performed as required by his agreement with DEFENDANT, but

DEFENDANT breached its agreement with PLAINTIFF by failing to pay him his last
Case 5:20-cv-00426-JSM-PRL Document1 Filed 09/08/20 Page 5 of 6 PagelD 5

bonus that he earned before he was terminated.

27. | PLAINTIFF has repeatedly requested DEFENDANT to pay him his monthly bonus,
but DEFENDANT has refused to do so and as a result, PLAINTIFF has been required
to obtain counsel to help him get his compensation.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully
prays the Court that PLAINTIFF will recover nominal damages, backpay, pre- and post-judgment
interest, attorney fees and costs of litigation, and other relief by reason of DEFENDANT’S breach
of contract; for a trial by jury on all issues so triable; and, for such other and further relief as the

Court may deem just and proper.

Dated: September 3, 2020 Respectfully submitted,

THE LAW OFFICE OF MATTHEW BIRK

/s/ Matthew W. Birk

Matthew W. Birk

Florida Bar No.: 92265

309 NE 1* Street

Gainesville, FL 32601

(352) 244-2069

(352) 372-3464 FAX
mbirk@gainesvilleemploymentlaw.com
ATTORNEYS FOR PLAINTIFF
oe
EAN Hil

EE

i
Epi ag
Be ae BY

He

Ag te
es ey, ; Fa any

he

ye
ie

i

gs
Se

NM

J

PP

y

‘7 MBA

ysn

 
